       case r:L'.U-cv-09251-KMK-PED Document 42 Filed 07/20/21 Page 1 of 6
       Case 7:20-cv-09251-KMK-PED Document 43 Filed 07/20/21 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------X
ALAN SEWARD,

Plaintiff,

                 -against-
                                                                                 20-CV-9251 (KMK)(PED)

DET. CAMILO R. ANTONINI, Badge No. D 111 ;
DET. SGT. SEAN J. FEGAN, Badge No. DS00l ;
P.O. ROBERT G. PUFF, Badge No. 2154;                                             PROPOSED STIPULATION
THE CITY OF MOUNT VERNON, SGT. JOSE
QUINOY, Badge No. 11; P.O. PATRICK KING,
Badge No. 2113 ; P.O. SEBASTIAN SALAZAR,
Badge No. 2148; P.O. ROBERT F. KRESSMAN,
Badge No . 2114; P.O. MICHAEL HUTCHINS ,
Badge No. 2054; P.O. RAVIN PALMER,
Badge No. 2136; P.O. JOSEPH VALENTE;
POLICE COMMISSIONER SHAWN HARRIS;
POLICE COMMISSIONER GLENN SCOTT;
and unidentified Mount Vernon
Police Department employees and officers,

                                   Defendants.
-----------------------------------------------------------------------------X
        WHEREAS, the parties to the above-captioned action anticipate that discovery will include

information which is sensitive, confidential and/or personal in nature; and in the interest of protecting

confidential information while at the same time permitting discovery to proceed without delay

occasioned by disputes regarding such information; and

        WHEREAS, the above-captioned action is participating in Local Civil Rule 83 .10 (formerly

referred to as the "Section 1983 Plan"), and is therefore governed the provisions set forth in the

Section 1983 Plan's Protective Order ;

        WHEREAS, the parties have agreed to further protect Identifying Information related to

Civilian Complainants, Related Parties, and Confidential Informants under an "Attorneys and Experts

fiye~ Only" provi~ion;
      case 1:;w-cv-09251-KMK-PED Document 42 Filed 07/20/21 Page 2 of 6
      Case 7:20-cv-09251-KMK-PED Document 43 Filed 07/20/21 Page 2 of 6



       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by, between

and among the undersigned counsel for the parties herein, as follows:

       1.      The parties hereby stipulate and agree that in addition to all of the provisions set forth

in the Section 1983 Plan's Protective Order, personnel records of law enforcement officers and

identifying information relating to civilian complainants and confidential informants disclosed in

connection with this litigation shall be designated as "Attorneys and Experts Eyes Only".

       2.      The term "Personnel Records" shall include, but is not limited to: employment

applications, documents produced or procured during the hiring process, performance evaluations,

health records, financial records, reports of personnel changes, background checks, sealed criminal

records, and educational records.

       3.      The term "Identifying Information" shall include, but is not limited to: names, aliases,

dates of birth, home addresses, social security numbers, telephone numbers, email addresses, driver's

license identification numbers, vehicle registration numbers, license plate numbers, and specific

circumstances which could reveal the identity of the civilian complainant, related party, or a

confidential informant.

       4.      The term "Civilian Complainant" shall mean civilians who have submitted formal

Civilian Complaints or Employee Complaints to the Mount Vernon Police Department ("MVPD") on

their own behalf or on the behalf of others, and civilians who have submitted complaints or

information to the MVPD through other channels, on their own behalf or on the behalf of others.

        5.     The term "Related Party" shall mean any individual identified or referenced in any

civilian complaint, including but not limited to: other witnesses, family members, neighbors, and

employers.
      case t:L'.u-cv-09251-KMK-PED Document 42 Filed 07/20/21 Page 3 of 6
      Case 7:20-cv-09251-KMK-PED Document 43 Filed 07/20/21 Page 3 of 6



       6.      The term "Confidential Informant" shall mean a person who, with reasonable

expectation of confidentiality supplies information to any law enforcement officer concerning illegal

activity on a continuous or part-time basis. Nothing in this stipulation shall require Defendants to

disclose Identifying Information of Confidential Informants.

       7.      This Stipulation applies to information, documents, testimony and things subject to

discovery in this proceeding, be it through depositions, interrogatories, document production

or any other discovery device pursuant to the Federal Rules of Civil Procedure.

       8.      Identifying Information shall be used or disclosed solely in this action and in

accordance with the provisions of this Stipulation. Identifying Information shall not be used

in any other litigation, for any other purpose, or disclosed or made available to any person or

entity who is not expressly authorized to review same under the terms and conditions of this

Stipulation, except (a) with consent of the producing party, or (b) in accordance with an Order

of the Court. The limitations of disclosure of Confidential Information apply to both the

parties and their respective counsel.

       9.      Identifying Information shall not be disclosed to Plaintiff under any circumstance

absent the Defendants' consent or an Order of this Court.

       10.     To the extent that any document is designated as "Attorneys and Experts Eyes Only"

under this stipulation, but is publicly available under New York Public Officers Law Article 6, known

as the Freedom oflnformation Law "FOIL", the attorney seeking to share the document with anyone

other than the party's expert must redact any identifying information from the document, as well as

any other information which is not subject to public disclosure under New York Public Officers Law

§87(2) prior to sharing the document.
      case t ::,w-cv-09251-KMK-PED Document 42 Filed 07/20/21 Page 4 of 6
      Case 7:20-cv-09251-KMK-PED Document 43 Filed 07/20/21 Page 4 of 6



       11.    Nothing in this Stipulation shall preclude any party or its representative

from discussing with any other person the progress, theories, or legal strategies applicable

in this action, as long as the contents of the Identifying Information are not disclosed.

Other than by Court Order, Identifying Information may be disclosed only in accordance

with this Stipulation.

       12.    Nothing in this Stipulation shall preclude any party or its representative

from challenging the designation of any document or documents as "Attorneys and

Experts Eyes Only." If the non-designating party objects to the designating party 's

designation of particular material or documents as "Attorneys and Experts Eyes Only,"

he or she shall state such objection in writing to counsel for the Designating Party, and

counsel shall in good faith attempt to resolve such conflict. If the conflict cannot be

resolved among counsel, the objecting party shall, within 45 days of the initial objection,

request the Court to remove the designation. Any such materials or information shall be

treated as Attorneys and Experts Eyes Only until the parties resolve the conflict or the

Court issues its ruling regarding the conflict.

       13.     Nothing in this Order constitutes an admission or agreement that any

documents or information is subject to discovery or is admissible as evidence in this case,

including any Identifying Information, and nothing in this Order shall be construed to

prohibit or limit the parties' attorneys from seeking to mark or introduce Identifying

Information at any deposition taken in, or at the trial of, this action.

       14.     Counsel for the receiving party shall notify counsel for the producing party in

writing within five ( 5) business days after becoming aware of any loss, theft, or unauthorized

copying or disclosure of Identifying Information, and shall take all steps reasonably
      case 1:;,w-cv-09251-KMK-PED Document 42 Filed 07/20/21 Page 5 of 6
      Case 7:20-cv-09251-KMK-PED Document 43 Filed 07/20/21 Page 5 of 6



necessary and available to retrieve such Protected Materials and prevent any further

unauthorized access or dissemination.

       15.     Within sixty (60) calendar days of the termination of this action by settlement

or by judgment and the expiration of any and all appeals, all parties shall return to counsel for

the producing party all Identifying Information received from such party including all copies,

prints, summaries, and other reproductions of such information, in the possession of the

parties, their counsel, or retained experts or consultants. As an alternative to returning all or

part of any such Identifying Information, parties may certify to counsel for the producing

party that they have shredded all unreturned Identifying Information. Notwithstanding the

foregoing, counsel for each party may retain pleadings, briefs, memoranda, motions, and other

documents filed with the Court that refer to or incorporation Identifying Information.

       16.     This Stipulation and the agreements embodied herein shall survive the

termination of this action and shall continue in full force and effect.

       17.     This Stipulation does not preclude any party from moving to have any other

information or material designated as protected in accordance with the rules of the Court. Any

such additional information or material designated by the Court as protected shall be treated

as Confidential Information pursuant to the terms of this Stipulation.

       18.     This Stipulation is entered into without prejudice to the right or any party to

seek additional protections if it believes the protections of this Order are not applicable or are

inadequate. Nothing herein precludes any producing party from seeking such different or

additional protection.
         Case 7:20-cv-09251-KMK-PED Document 42 Filed 07/20/21 Page 6 of 6
         Case 7:20-cv-09251-KMK-PED Document 43 Filed 07/20/21 Page 6 of 6



         19.    This Stipulation shall be fully binding on and enforceable against the parties

 hereto and their undersigned counsel, as well as any successor counsel appearing in this

 litigation.

 Dated: White Plains, New York
        July 20, 2021


Karen N ewirth, Esq.                                    Marykate Acquisto, Esq.
Loevy & Loevy                                           The Quinn Law Firm, PLLC
311 N . Aberdeen Street, 3 rd Floor                     Attorney for Defendants
Chicago, IL 60607                                       399 Knollwood Road, Suite 220
karen@loevy.com                                         White Plains, New York 10603

By:   ~ j/l)v-------                                    By:~

Karen N ewirth, Esq.                                    Marykate Acquisto, Esq.

Dated:                                                  Dated: White Plains, New York
               July 20 , 2021                                         July 20, 2021



                                            SO ORDERED:
 Dated: White Plains, New York
              July 20 , 2021




                                            United States District Court
                                            Southern District of New York
